3Jn tbe Wniteb $1ates 28 U.S.C. § 1505 (also known as the Indian Tucker Act), which provides the
following:

      The United States Court of Federal Claims shall have jurisdiction of
      any claim against the United States accruing after August 13, 1946, in
      favor of any tribe, band, or other identifiable group of American
      Indians residing within the territorial limits of the United States or
      Alaska whenever such claim is one arising under the Constitution,
      laws or treaties of the United States, or Executive orders of the
      President, or is one which otherwise would be cognizable in the Court
      of Federal Claims if the claimant were not an Indian tribe, band or
      group.
Plaintiff alleges that he is "part Cherokee Indian" and that his heritage provides
our court with jurisdiction over his case. PL 's Mot. for Recons. at 3.

        Even if plaintiff is part Cherokee Indian, however, that fact would not
establish jurisdiction since the statute he invokes concerns claims brought by a
"tribe, band, or other identifiable group" of American Indians, but not by individuals
within those groups. See 28 U .S.C. § 1505. Moreover, the Indian Tucker Act is a
"companion statute" to the Tucker Act, and both statutes are interpreted as having
the same "jurisdictional frame-works." Spengler v. United States, 688 F . App'x 917,
921 n.2 (Fed. Cir. 2017) (citing United States v. White Mountain Apache Tribe, 537
U.S. 465, 472 (2003)). In other words, for the Indian Tucker Act to grant
jurisdiction over a matter, a party must also identify a substantive money-
mandating right to damages against the United States. Id.; see also United States
v. Mitchell, 445 U.S. 535, 538- 40 (1980). Plaintiff has still failed to identify any
money-mandating law that allows him to invoke our jurisdiction. His motion for
reconsideration is therefore DENIED.


IT IS SO ORDERED.




                                         -2-